UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


In re:
                                                    Case No. 19-20905
The Diocese of Rochester,
                                                    Chapter 11
                       Debtor.


              MOTION OF S.B. FOR RELIEF FROM THE AUTOMATIC STAY

         S.B. (the “Movant”) brought a claim against The Diocese of Rochester (the “Debtor” or

the “Diocese”) and other defendants. S.B. filed a lawsuit against the Diocese of Rochester and

Cardinal Mooney High School in Monroe County Supreme Court (Index No. E2019007694), and

also filed a lawsuit against the Brothers of the Holy Cross in Monroe County Supreme Court

(Index No. E2020006594) (the “Clergy Abuse Actions”). The Movant also filed a Sexual

Abuse Claim against the Diocese. The Movant, a child sexual abuse claimant in the above-

captioned Chapter 11 case, by and through his undersigned counsel, hereby moves (this

“Motion”) this Court for an Order granting relief from the automatic stay pursuant to section 362

of the Bankruptcy Code to allow the Movant to proceed to judgment on the grounds set forth

below:

                                          Background Facts

         1.     The Diocese of Rochester filed a petition for relief under Chapter 11 on

September 12, 2019 (the “Petition Date”).

         2.     On or about July 30, 2020, the Movant timely filed Sexual Abuse Proof of Claim

No. 197 against the Diocese.
       3.      The Clergy Abuse Actions and the related Sexual Abuse Claim seek damages

against the Debtor and other parties on account of clergy child sexual abuse by an individual for

whom the Diocese and the other parties were responsible.

       4.      The Clergy Abuse Actions are pending in Monroe County Supreme Court (Index

No. E2019007694 and Index No. E2020006594), subject to the automatic stay and the Agreed

Stipulation and Order Pursuant to 11 U.S.C. §105(a) Staying Continued Prosecution of Certain

Lawsuits [Docket No. 452]. The claims set forth in the Clergy Abuse Actions are unliquidated.

                                             Relief Requested

       5.      The Movant respectfully requests relief from the automatic stay for cause

pursuant to 11 U.S.C. § 362(d) to prosecute the Clergy Abuse Actions against the Diocese and

all other defendants to such actions. The Movant will seek leave to amend the complaint in the

pending action in Index No. E2020006594 to consolidate that action with his claims in Index No.

E2019007694. The Movant seeks stay relief to prosecute the Clergy Abuse Actions and obtain a

judgment therein. However, the Movant will not seek to enforce such judgment, subject to

further order of the Court.

                                       Basis for Relief Requested

       6.      Relief from the automatic stay should be granted because cause exists as set forth

in (a) the Joinder of the Official Committee of Unsecured Creditors in Motions for Relief from

Automatic Stay (the “Joinder”) and (b) the Memorandum of Law in Support of Motions for

Relief from Automatic Stay (the “MOL”), filed concurrently with this Motion, and any related

declaration or reply pleadings and such other arguments or evidence as may be adduced at the

hearing hereon. The Joinder, the MOL and all exhibits or attachments thereto are incorporated

herein by reference for all purposes as though set forth fully herein.




                                                 2
       7.      The Movant hereby waives his right to an automatic termination of the stay that

would otherwise be granted pursuant to 11 U.S.C. § 362 (e) after the expiration of thirty (30)

days from the date of his request for relief under 11 U.S.C. § 362 (e).

       WHEREFORE, Movant requests that this Court issue an Order (a) granting relief from

the automatic stay as requested herein and in the Joinder and (b) such other and further relief as

the Court deems just and proper.



                                              MARSH LAW FIRM PLLC


                                              By
                                                   James R. Marsh
                                                   jamesmarsh@marsh.law
                                                   31 Hudson Yards, 11th Floor
                                                   New York, NY 10001
                                                   Phone: (212) 372-3030




                                                   3
